Citation Nr: 0216384	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-04 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2001, the RO denied the veteran's 
claim of entitlement to an increased rating for service-
connected post-traumatic stress disorder (PTSD), evaluated as 
50 percent disabling.  In June 2001, the RO denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  The veteran appealed both denials, and in 
November 2001, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is shown to be 
productive of symptoms that include nightmares, and sleep 
difficulties; his psychiatric disorder has not resulted in 
occupational and social impairment with deficiencies in most 
areas.  

2.  The veteran has an eighth grade education, and experience 
as a postal worker; he last worked in 1957, at which time he 
stopped working due to the loss of his right eye; he is also 
shown to have severely impaired left eye vision due to 
cataract surgery and glaucoma.

3.  The veteran's service connected disabilities are PTSD, 
evaluated as 50 percent disabling, and marked deflection, 
septum of nose on old fracture granular nasal phalanx, 
evaluated as 10 percent disabling; his combined evaluation is 
60 percent; his service-connected disabilities do not 
preclude him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience. 

CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2002).

2.  A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the February and June 2001 rating decisions 
that the evidence did not show that he had met the relevant 
criteria for a higher rating for his PTSD, or for TDIU.  
Those are the key issues in this case, and the rating 
decisions, as well as the statements of the case (SOC's), and 
the September 2002 supplemental statement of the case (SSOC), 
informed the appellant of the evidence needed to substantiate 
his claims.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decisions, SOC's and the SSOC informed the appellant of the 
information and evidence needed to substantiate this claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The Board has determined that 
these claims may be adjudicated without further development.  
The RO has obtained VA and non-VA treatment records, as well 
as service medical records from the National Personnel 
Records Center.  In addition, the appellant has been afforded 
several PTSD examinations.  All identified treatment records 
have been obtained.  In this regard, in June 2002, the RO was 
telephonically contacted by the veteran.  The veteran 
reported that he had only received VA treatment for his PTSD, 
specifically, he had received treatment from the VA Medical 
Center (VAMC) at Shreveport, to include a satellite clinic at 
Texarkana.  See VA Form 119, dated in June 2002.  All the 
veteran's records from the Texarkana/Shreveport VAMC have 
been obtained.  Furthermore, pursuant to the Board's November 
2001 remand, the RO sent the veteran a letter in June 2002.  
The RO requested that he identify all health care providers 
who had treated him for PTSD since 1998.  That same month, a 
letter was received from the veteran in which only VA 
treatment from the Texarkana/Shreveport VAMC was identified.  
As previously stated, these records have been obtained.  In 
its letter, the RO further informed the veteran that it would 
make reasonable efforts to help him get evidence necessary to 
support his claim, and that it would assist him in obtaining 
any identified evidence from other Federal agencies, but that 
it was ultimately his responsibility to make sure that these 
records were obtained.  In a letter, received in September 
2002, the veteran stated that he had no other evidence to 
submit.  In a "written brief presentation," dated in 
October 2002, the veteran's representative conceded that 
"After review of the claims folder and the provision of the 
remand order, the American Legion respectfully concludes that 
all criteria have been met."  The Board therefore finds that 
VA has complied with its duty to notify the appellant of his 
duties to obtain evidence.  See Quartuccio v. Prinicipi, No. 
01- 997 (U. S. Vet. App. June 19, 2002).  Based on the 
foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims. 

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Increased Rating

The veteran served in the Navy during World War II.  In May 
1992, the RO granted service connection for PTSD, and 
assigned a rating of 10 percent.  There was no appeal, and 
this decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991).  The veteran's PTSD rating was subsequently increased 
to 50 percent.  In September 2000, the RO received the 
veteran's claim for an increased rating for his PTSD.  In 
February 2001, the RO denied the claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

A review of the veteran's written statements shows that he 
argues that a higher rating is warranted for his PTSD.  
Specifically, he argues that he has anger and nightmares, and 
that he "sees ships coming down the road," and "dead 
sailors floating in the water around my ship." 

The Board observes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV]. 

The Board further notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as nightmares), the 
symptoms listed at 38 C.F.R. § 4.132 do not appear to be 
intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

Under DC 9411, a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

A VA mental disorders examination report, dated in August 
2002, shows that the veteran complained of bad dreams and re-
experiencing trauma.  The examiner noted that review of the 
administrative file did not show any treatment for PTSD, and 
that the veteran had a 1995 psychiatric hospitalization, 
"evidently to increase his service connection."  The 
veteran was noted to have been referred by the Texarkana VA 
clinic for legal blindness, to have been seeing a social 
worker to develop a plan for care and assistance, and to be 
receiving home care services.  He was being followed for 
hypertension, anemia and GERD (gastrointestinal esophageal 
reflux disease), and was noted to have glaucoma (left eye) 
and osteoarthritis.  He was further noted to have five adult 
children, to have been married three times, and to have 
retired from the U.S. Postal Service in 1957 after having 
lost his right eye.   Psychodiagnostic testing requiring 
visions could not be performed due to his blindness.  There 
was an unsubstantiated report that he was taking 
antidepressants.  The veteran reported that he had not been 
married for many years, that he had a female friend whom he 
spent time with, and that friends visited him.  He denied a 
history of assaultiveness or violence "in the time frame."  
He became angry and profane when asked if he had enough money 
to meet monthly expenses.  On examination, the veteran was on 
edge and argumentative, and insisted that his problems are 
due to PTSD.  He was oriented in all spheres, and alert.  He 
denied frank hallucinations, suicidal or homicidal thoughts, 
obsessive or ritualistic behavior, and impaired impulse 
control.  Remote recall and short-term memory were adequate.  
He was somatically focused.  The Axis I diagnosis was PTSD, 
chronic, moderate.  The Axis V diagnosis was a Global 
Assessment of Functioning (GAF) score of 45, highest in the 
past year, same.  

The Board finds that the evidence does not show that the 
veteran's PTSD symptoms have resulted in occupational and 
social impairment with deficiencies in most areas, and that a 
rating in excess of 50 percent for PTSD is not warranted.  
Although there is some evidence of irritability, and 
difficulty in adapting to stressful circumstances, overall 
there is insufficient evidence of such symptoms as 
obsessional rituals, defects in speech, near-continuous panic 
or depression, impairment in the ability to function or 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene, such that a 70 percent 
rating is warranted.  See 38 C.F.R. § 4.130.  The Board first 
notes that the evidence shows that the veteran has not been 
receiving counseling or treatment for his PTSD.  In addition, 
the August 2002 VA examination report shows that he was 
oriented in all spheres, and alert, and that he denied frank 
hallucinations, suicidal or homicidal thoughts, obsessive or 
ritualistic behavior, and impaired impulse control.  Remote 
recall and short-term memory were adequate.  The examiner 
assigned a GAF score of 45, which suggests serious symptoms 
or any serious impairment in social, occupational or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV 47 (American Psychiatric Association 1994) 
("QRDC DSM-IV").  However, in his Axis I diagnosis, the 
examiner characterized the veteran's PTSD as moderate.  The 
August 2002 VA report is the most recent examination report 
of record, and is therefore considered the most probative 
examination report of the veteran's current condition.  See 
Francisco.  In summary, the report contains findings in such 
areas as hygiene, orientation, behavior, mood, memory and 
concentration, speech and insight which do not reflect that 
the veteran has deficiencies in most areas to the required 
degree.  The Board further notes that the findings noted in 
this report are largely consistent with those reported in VA 
PTSD examination reports, dated in September 1999 and 
November 2000, and an August 1999 report from Living Hope.  
For example, a review of the September 1999 report shows that 
although some worsening of symptoms was noted, "The veteran 
stated that his problems are getting worse however he also 
admitted that the main reason that he was applying for his 
increase was because he needed money to live on."  He was 
noted to be alert and oriented times four, with intact 
memory.  Speech was logical, goal-directed and intact.  He 
showed no hallucinations, and no history consistent with the 
presence of panic attacks was reported.  The Axis V diagnosis 
was a GAF score of 50, currently and for the past year.  A 
review of the November 2000 report shows that although there 
was evidence of ongoing PTSD symptomatology, such as 
impairment of memory and sleep difficulties, the findings 
included the following: he was oriented times four; affect 
was appropriate; he denied delusions and auditory or visual 
hallucinations, current suicidal ideation, or past history of 
homicidal ideation, or panic attacks; speech was within 
normal limits.  The Axis V diagnosis was a GAF score of 45, 
current and 50 for the past year.  The Living Hope report 
shows complaints of nightmares and flashbacks.  On 
examination, speech was grossly intact, with no homicidal or 
suicidal ideation.  Thoughts were rapid and somewhat 
tangential.  The examiner noted that more evaluation was 
needed (but was apparently never performed).  The Axis I 
diagnosis was PTSD, and the Axis V diagnosis was a GAF score 
of 40.  Finally, the Board points out that the VA outpatient 
treatment reports, dated between 1998 and 2002, do not 
support the claim for an increased rating.  These reports do 
not contain any relevant findings, with the exception of a 
June 2000 report, which shows that the veteran complained 
about dreams and trouble sleeping, as well as "the process 
for filing for disability."  He denied paranoid and 
delusional thinking, and suicidal or homicidal ideation.  His 
judgment and insight were intact.  The Axis I diagnosis was 
adjustment disorder, mixed.  The Axis IV diagnosis was 
"frustrated with governmental process for applying of 
disability (increase in service connection for PTSD)."  The 
Axis V diagnosis of a GAF score of 60, suggesting moderate 
symptoms.  See QRDC DSM-IV.  A "depression screening" 
report, dated in May 2002, shows that the veteran denied 
depression, loss of interest in activities, or feeling 
hopeless.  The GAF score was 60.     

Based on the foregoing, the Board finds that the evidence 
does not show that the veteran's symptoms, which include, but 
are not limited to, nightmares, flashbacks and sleep 
impairment, are of such severity as to warrant a 70 percent 
rating.  The Board concludes that the veteran's PTSD is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 50 percent under DC 9411.  See 38 C.F.R. § 4.7.  
Accordingly, the claim must be denied.  


III.  TDIU

A review of the veteran's claim (VA Form 21-8940), received 
in April 2001, shows that he reported that he had an eighth 
grade education, and that he had not worked  since 1957.  A 
review of his PTSD examination reports, dated in August 2002, 
November 2000, and September 1999, an April 2001 report from 
Gary L. Womack, M.D, and an August 1999 report from Living 
Hope, shows that he stated that he retired from the U.S. 
Postal Service in 1957, after eight years, at which time he 
became disabled and retired due to vision difficulties.  
These reports further indicate that the veteran is legally 
blind, that he had an enucleated right eye, and vision less 
than three feet in the left eye due to cataract surgery and 
glaucoma.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

In part II, supra, the Board found that the veteran's PTSD is 
properly evaluated as no more than 50 percent disabling.  The 
veteran also has been granted service connection for marked 
deflection, septum of nose on old fracture granular nasal 
phalanx, which is evaluated as 10 percent disabling.  His 
combined evaluation is 60 percent.  As a result, the veteran 
does not meet the minimum schedular requirements for a TDIU.  
38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  
38 C.F.R. § 4.16(b).  It is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the evidence does not show that the 
veteran's service-connected disabilities render him 
unemployable.  In this regard, the Board initially notes that 
the medical evidence is entirely silent for complaints or 
treatment of the veteran's service-connected marked 
deflection, septum of nose on old fracture granular nasal 
phalanx.  Furthermore, there is no coherent allegation that 
the veteran is unemployable due to this disability.  This 
disability therefore will not be further discussed.

A review of the evidence shows that the veteran lost his 
right eye during an altercation in 1957, and that as a result 
he became disabled from his job.  See report of Karlton H. 
Kemp, M.D., received in June 1957.  A November 1973 VA 
hospital report shows that he underwent left eye cataract 
surgery, that he was diagnosed with glaucoma, and that he has 
severe impairment of left eye vision.  The most recent 
examination report of record, the August 2002 VA mental 
disorders examination report, as well as the VA outpatient 
treatment reports, shows that the veteran was seeing a social 
worker to develop a plan for care and assistance, and that he 
was receiving home care services.  He was being followed for 
hypertension, anemia and GERD (gastrointestinal esophageal 
reflux disease), and was noted to have glaucoma (left eye) 
and osteoarthritis.  The August 2002 examiner stated that the 
veteran was employable due to his PTSD alone, although he 
would have difficulty with authority figures and may have 
difficulty with people in general due to his stubbornness and 
very strong opinions.  The November 2000 report notes that, 
"He seems to be most affected by his non service connected 
pension condition of the enucleated right eye, and legal 
blindness subsequent to cataract surgery and glaucoma coupled 
with his mixed deafness," and notes that he is "unemployed 
subsequent to serious health problems."  In summary, the 
evidence indicates that the veteran was disabled due to 
blindness in the right eye sustained in 1957, and that he has 
a severe impairment of left eye vision subsequent to cataract 
surgery and glaucoma.  Apart from an August 1999 visit to 
Living Hope, the veteran has not been receiving treatment for 
his PTSD.  A VA physician has determined that the veteran is 
not unemployable due to his PTSD, and there is no competent 
countervailing opinion of record.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim that the veteran is currently precluded from 
engaging in substantial gainful employment by reason of his 
service-connected disabilities.  Entitlement to TDIU is thus 
not established under 38 C.F.R. § 4.16(b).

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability. 



IV.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
these issues.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 50 percent for service-connected PTSD 
is denied.  

TDIU is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

